t c summary opinion united_states tax_court carolyn pollard petitioner v commissioner of internal revenue respondent docket no 5980-01s filed date carolyn pollard pro_se katherine lee kosar and dennis g driscoll for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner's federal_income_tax of dollar_figure the issue for decision is whether petitioner's receipt of a prepayment credit for what she called the black tax_credit created a deficiency in her income_tax for the year background the stipulation of facts and accompanying exhibits are incorporated herein by reference petitioner resided in cleveland ohio at the time her petition was filed in this case petitioner filed a form_1040 u s individual_income_tax_return as head_of_household showing taxable_income and tax of dollar_figure she claimed credits for federal withholding_tax payments of dollar_figure an earned_income_credit of dollar_figure and unspecified other_payments on page line of dollar_figure she claimed a refund of dollar_figure based upon the claimed tax_payments attached to her return was a form_2439 notice to shareholder of undistributed long-term_capital_gains naming black tax in the space provided for the name of the regulated_investment_company ric or real_estate_investment_trust reit no ric or reit identification_number was listed in the appropriate box petitioner listed her name and address in the box provided for the shareholder's name and address she indicated on the form_2439 total undistributed long-term_capital_gains of dollar_figure and claimed tax paid on the gains by the ric or reit of dollar_figure this was the same amount claimed as other_payments on page line of her form_1040 the form_1040 while claiming the tax paid credits on form_2439 failed to report as income the undistributed long-term_capital_gains of dollar_figure she had shown on the form_2439 on date respondent issued petitioner a refund check in the amount of dollar_figure petitioner at the call of the case for trial admitted that she now knows that there is no so-called black tax_credit discussion petitioner did not raise an issue concerning the recovery_of an erroneous refund in a deficiency proceeding see 120_tc_109 n the only issue petitioner addressed at trial was the possibility that the court would allow her to pay less than the amount respondent determined is due petitioner claimed on her return total_tax payments of dollar_figure in the notice_of_deficiency respondent determined that she did not make dollar_figure of the claimed payments petitioner acknowledges that she is not entitled to claimed payments of dollar_figure she argues however that claiming payments that she did not make was only halfway her fault because the internal 1prior to the issuance of the refund petitioner was notified that due to an incorrect social_security_number for a qualifying_child her earned_income_credit was reduced in the notice_of_deficiency petitioner's earned_income_credit was increased by dollar_figure revenue service irs should have told me that there was no such black tax_credit there is no requirement for the irs to advise citizens of every scam and con devised by those seeking to avoid the lawful payment of federal income taxes the list of such scams and cons is limited only by the imagination of the con artist the argument petitioner raises is tantamount to a claim of estoppel a claim that was rejected by the court on facts similar to those in this case see wilkins v commissioner supra taxpayers bear the responsibility for paying the correct amount of tax and especially to verify any scheme that seems too good to be true petitioner has failed to provide the court with a factual or legal basis to reduce respondent's determination reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
